Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 10 and 13-15 are pending. Claims 13-15 are new. Claims 6-9, 11 and 12 are cancelled. 
With regards to the 35 USC 101 rejections applied to claims 1-10 and 12, they are withdrawn in view of applicant’s amendments.
With regards to the 35 USC 112 (b) rejections applied to claims 3 and 6-9, they are withdrawn in view of applicant’s amendments.
The following prior art rejections are withdrawn in view of applicant’s amendments:
Claims 1, 2, 11 and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al (US Application: US 2004/0205524, published: Oct. 14, 2004, filed: Aug. 15, 2002).
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US Application: US 2004/0205524, published: Oct. 14, 2004, filed: Aug. 15, 2002) in view of StackOverflow (“Identify Binary Columns”, published: Mar, 22, 2012, pages 1-2)
Claim 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US Application: US 2004/0205524, published: Oct. 14, 2004, filed: Aug. 15, 2002) in view of Peltier (“Highlighted Chart Source Data”, pages 1-10, published: May 2008).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US Application: US 2004/0205524, published: Oct. 14, 2004, .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to claim 1, the claim recites “… a modality of the variable being a unique value that is assumed at least once by the variable in the dataset”. It appears based on this limitation, that the applicant is indicating that that the variable is present in the dataset, however the specification explains that “a dataset comprising values of one or 

With regards to claims 2-5 and 10 the claims do not resolve the deficiencies of claim 1, for which they depend directly or indirectly upon, and thus are rejected under similar rationale (as claim 1).

With regards to claim 13, it includes the same limitation at issue as explained in the rejection of claim 1 above, and thus, is rejected under similar rationale (as claim 1).

With regards to claim 14, it does not resolve the deficiencies of claim 13, and thus is rejected under similar rationale (as claim 13).

With regards to claim 15, it includes the same limitation at issue as explained in the rejection of claim 1 above, and thus, is rejected under similar rationale (as claim 1).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim recites “… a modality of the variable being a unique value that is assumed at least once by the variable in the dataset”. It appears based on this limitation, that the applicant is indicating that that the variable is present in the dataset, however if the applicant is not intending the variable to be within the dataset, then the examiner suggests changing the language to recite the variable belonging to the dataset.

With regards to claims 2-5 and 10 the claims do not resolve the deficiencies of claim 1, for which they depend directly or indirectly upon, and thus are rejected under similar rationale (as claim 1).

With regards to claim 13, the claim recites “… a modality of the variable being a unique value that is assumed at least once by the variable in the dataset”. It appears based on this limitation, that the applicant is indicating that that the variable is present in the dataset, however if the applicant is not intending the variable to be within the dataset, 

With regards to claim 14, it does not resolve the deficiencies of claim 13, and thus is rejected under similar rationale (as claim 13).

With regards to claim 15, the claim recites “… a modality of the variable being a unique value that is assumed at least once by the variable in the dataset”. It appears based on this limitation, that the applicant is indicating that that the variable is present in the dataset, however if the applicant is not intending the variable to be within the dataset, then the examiner suggests changing the language to recite the variable belonging to the dataset.

Response to Arguments
With regards to the applicant’s arguments, they are considered  persuasive in view of how the applicant has amended the claim language, with the exception of the arguments directed to resolving the 35 USC 112b rejections (with regards to the modality).
More specifically, the applicant remarks that the 35 USC 112(b) rejections are addressed in view of the new amendments. However the examiner respectfully points out that the new amendments regarding “... a modality of the variable being a unique value that is assumed at least once by 

NOTE
The examiner will contact the applicant for an interview to resolve the outstanding issues, in the interest of expending the application towards potential allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178